Citation Nr: 1820293	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-44 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2007 to July 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a November 2016 videoconference hearing.  


FINDING OF FACT

The Veteran's pre-existing bilateral pes planus underwent a permanent increase in severity during service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus are met.  38 U.S.C. §§ 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

The law also provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. §§ 1111, 1132.  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Veteran asserts that he is entitled to service connection for bilateral pes planus as he was not aware he had such disability until his service entrance examination, and that prior to service he denied experiencing any symptoms related to his bilateral pes planus.  

Here, the January 2007 report of medical examination at service entry shows that the Veteran was noted to have pre-existing mild asymptomatic bilateral pes planus.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  A September 2011 service treatment records notes the Veteran's complaints of pain with running, foot cramps and swelling, with the examiner indicating the Veteran would benefit from custom foot orthotics.  The following month he was furnished prescription orthotics.  Full gait evaluation at that time revealed significant improvement and loss of collapse with orthotics.  November 2011 treatment records note the Veteran has worn custom orthotics and tried various anti-inflammatory medications without any relief.  He reported that he had changed his shoes and had pain in all footwear, especially standard issue military boots.  His pain was described as aching, dull, burning, continuous, and worsened with activity and aggravated by running or other weight-bearing activity.  In December 2011, the Veteran underwent a left foot bunionectomy with double osteotomy, and in March 2012, the Veteran underwent a right foot bunionectomy with double osteotomy.  On April 2012 report of medical history, the Veteran indicated having/having had foot trouble, and it was noted he had bunionectomy surgery on both feet.  

The evidence of record includes an October 2012 VA foot examination report wherein the Veteran reported he was running a lot during service, including up to five miles per day, and started having foot pain and was unable to go beyond one mile.  He noted that conservative treatment with shoe inserts did not help and eventually he had bunion surgery.  There was current mild pain with walking that increased if he walks extensively, but such was found to be due to his recent bilateral foot surgeries.  See also October 2012 VA flatfoot examination report.  A December 2012 VA examination addendum opinion stated that the Veteran denied any symptoms related to his pes planus and the only related physical abnormality found was decreased longitudinal arch height on weight bearing.  There was no evidence of aggravation during service.  Therefore, it was concluded that the Veteran's bilateral pes planus was not aggravated beyond its natural progression during service.  

Although the Board notes there is an unfavorable opinion that addresses aggravation, this opinion does not consider the Veteran's competent and credible lay testimony as to in-service foot pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (holding that pes planus is the type of condition that lends itself to lay observation); see also November 2016 videoconference hearing (testifying he noticed his feet hurt during boot camp during the most physical training, that he was on his feet up to 12 hours a day, and that his symptomatology progressed in his third and fourth year so that he could not fulfill his physical fitness test).  Thus, the Board finds the December 2012 VA addendum opinion has no probative value.  Moreover, based on the evidence of record, including the Veteran's competent and credible lay testimony and his service treatment records showing treatment for his feet (reflecting worsening of symptomatology), the Board finds that the evidence is at least in equipoise as to whether his bilateral pes planus was aggravated by service.  Thus, the Board finds that the presumption of aggravation is triggered, and service connection is warranted for bilateral pes planus.  


ORDER

Service connection for bilateral pes planus is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


